19 F.3d 1442
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Jose Manuel GUZMAN, Defendant-Appellant.
No. 92-50326.
United States Court of Appeals, Ninth Circuit.
Submitted March 8, 1994.*Decided March 14, 1994.

Before:  FLETCHER, BRUNETTI, and TROTT, Circuit Judges.


1
MEMORANDUM**


2
Jose Manuel Guzman appeals his convictions following entry of conditional guilty pleas to possession with intent to distribute methamphetamine and marijuana in violation of 21 U.S.C. Sec. 841(a)(1), and carrying a firearm during a drug trafficking crime in violation of 18 U.S.C. Sec. 924(c)(1).  Guzman contends that the district court erred by denying his motion to suppress evidence.  We have jurisdiction under 28 U.S.C. Sec. 1291 and affirm.


3
Guzman claims the stop of a third person's vehicle was illegal and that the occupants' statements incriminating him were therefore tainted.  He further claims that the subsequent search of his hotel room was illegal because the law-enforcement officers lacked probable cause to search without the information acquired from the stop of the vehicle.  Guzman lacks standing to raise this claims.   See United States v. Robertson, 833 F.2d 777, 779 (9th Cir.1987) ("Even when officers make a blatantly pretextual arrest of one defendant that creates exigent circumstances justifying search of a second defendant's house, the second defendant may not challenge the legality of the arrest.");   see also United States v. Kinsey, 843 F.2d 383, 389-90 (9th Cir.), cert. denied, 487 U.S. 1223 (1988).


4
For the first time in his reply brief, Guzman argues that the gun was illegally seized from him, and therefore he should not have received a consecutive five-year sentence.  We decline to address arguments not raised in the opening brief.   See United States v. Puerta, 982 F.2d 1297, 1300 n. 1 (9th Cir.1992).


5
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3